Opinión disidente del
Juez Asociado Señor Negrón García.
Mediante preponderancia de la prueba, Vivian Morales Pérez demostró cabalmente negligencia en la esterilización fallida a la cual fue sometida en la Clínica Femenina de Puerto Rico.
*821HH
En Torres Ortiz v. Plá, 123 D.P.R. 637 (1989), la negli-gencia del médico quedó claramente establecida a través de la prueba sólida del testimonio del médico sobre el informe de la segunda esterilización, expositivo de que el anillo de falopio izquierdo no comprimía el tubo ni impidió la fertilización. El anillo se colocó incorrectamente.
En el caso de autos la prueba fue de esa misma calidad y valor. El Dr. Carlos E Ortiz, galeno que realizó la esteri-lización de Vivian, luego de su tercer alumbramiento, de-claró acerca de sus hallazgos durante dicho procedimiento. De manera no contradicha atestó que el anillo colocado en la trompa de falopio izquierda “estaba desplazado del con-ducto de la trompa” (T.E., pág. 32) y su efecto era “que no estaba haciendo su propósito ... eso explica el por qué del embarazo”. (Énfasis suplido.) íd., pág. 33.
En ambos casos la conclusión es la misma: los embara-zos se debieron a que los anillos no cumplieron su función al no estar correctamente colocados.
Torres Ortiz v. Plá, supra, no es distinguible de este caso. El que en Torres Ortiz v. Plá, supra, se colocara el anillo en los vasos meso-ováricos, mientras que en éste se hubiera “desplazado” de la trompa de falopio, no hace dife-rencia; todo lo contrario, incontrovertidamente refleja la negligencia del médico al practicar la laparoscopia. No puede atribuirse este desplazamiento a las actuaciones de Vivian; sería absurdo, pues la colocación del anillo no es-tuvo bajo su control.
Demostrado que el embarazo se debió a que el anillo no cumplió su función al no estar colocado donde correspon-día, es evidente la negligencia médica.
*822p — H l — l
Aun así, el Tribunal Superior, Sala de San Juan (Hon. Amneris Martínez de Cuevas, Juez), desestimó la de-manda contra el Dr. Alfredo Colón Martínez bajo el funda-mento de que no se demostró que realizó la esterilización frustrada.(1) Incidió.
La prueba no controvertida revela que el médico que practicó esa laparoscopia se identificó ante Vivian como el Dr. Alfredo Colón Martínez; esa misma persona fue quien le explicó el procedimiento a que ella sería sometida. Ade-más, la prueba documental estableció que el doctor Colón Martínez fue quien facturó al plan médico por dicha intervención. No albergamos dudas de que, por preponde-rancia de la prueba, el doctor Colón Martínez fue quien la atendió. Le aplica la presunción sobre “[ijdentidad de persona, de la identidad de nombre”. Regla 16(25) de Evidencia, 32 L.P.R.A. Ap. IV. Véase Pueblo v. Corales Irizarry, 107 D.P.R. 481, 487 (1978).
Finalmente, advertimos que ante esta reclamación, su naturaleza y trasfondo situacional, el doctor Colón Martí-nez optó por no hacer uso del trámite de una demanda contra tercero —Regla 12.1 de Procedimiento Civil, 32 L.P.R.Á. Ap. III— para traer al pleito como responsable a aquel que según él efectivamente hizo la laparoscopia; tampoco presentó prueba directa, en su turno, para rebatir la que le vinculaba. Simplemente sometió el caso con la prueba de Vivian; de nada puede ahora quejarse.
Revocaríamos la sentencia de la ilustrada sala de ins-tancia y devolveríamos el caso para la valoración de daños. Sólo así hacemos cumplida justicia.

 La mayoría del Tribunal no ha examinado este aspecto, bajo el predicado de que no se probó la negligencia de quien practicó la esterilización.